Motion Granted; Order filed October 9, 2018




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00157-CV
                                    ____________

                         JOSE DOMINGUEZ, Appellant

                                          V.

                 AMERICAN EXPRESS BANK FSB, Appellee


                On Appeal from the 434th Judicial District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-DCV-202842

                                      ORDER

      Appellant’s brief was originally due June 1, 2018. We granted several
extensions of time due to difficulties in obtaining a full reporter’s record. When we
granted the final extension through October 1, 2018, we noted that no further
extensions would be granted absent exceptional circumstances. No brief was filed.
On September 13, 2018, a supplemental reporter’s record was filed. On October 1,
2018, appellant filed a further request for extension of time to file appellant’s brief.
We grant the request and issue the following order.
      We order appellant to file a brief with the clerk of this court on or before
October 30, 2018. If appellant does not timely file the brief as ordered, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                      PER CURIAM